DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to CIP filed on 2/8/2019, wherein claims 1-20 are pending.
  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15164848, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  in particular, it does not provide support for “thread manager comprising a plurality of stages…operative to: dispatch operation of the plurality of threads of the plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US PGPUB 2018/0300933), in view of Augsburg et al. (US PGPUB 2005/0060518A1), in view of Mizrahi et al. (US PGPUB 20160291982).

As for claim 1, Burke teaches a graph streaming processor ,
the graph streaming processor [Fig. 13 – GPC 1300] operative to process a plurality of threads of a plurality of thread processors [Fig. 13 – SMs 1304] (Fig. 2), wherein each thread includes a set of instructions operating on the plurality of thread processors and operating on a set of data and producing output data, wherein processing of at least one of the threads is dependent upon processing of another of the plurality of threads, wherein the plurality of threads include producer threads and dependent threads, wherein producer threads produces data for dependent threads and dependent threads consume data produced by producer threads (paragraph 178, “…these pipeline stages may be in a producer-consumer relationship…”);
the graph streaming processor comprising a thread manager [ Fig. 13 – pipeline manager 1302], the thread manager comprising a plurality of stages and generate the plurality of threads (paragraph 212) wherein the thread manager is operative to:
dispatch operation of the plurality of threads of the plurality of thread processors before dependencies of the dependent threads have been resolved (paragraph 213.  Output of one stage can be send to another stage/unit that already exists.  Thus, the 

While Burke teaches pipeline manager ensuring synchronization, Burke does not explicitly teach the manager containing a one of a plurality of command buffers located between each of pairs of the plurality of stages, wherein each stage includes physical hardware operative to schedule each of the threads, including an input command buffer parser operative to interpret commands within a corresponding input command buffer and maintaining a score card of dependency between the at least one of the plurality of threads that a request has or has not been satisfied.
However, Augsburg teaches a known method of task management on a multi-processor on chip system, including execution manager [issue logic 200] containing a one of a plurality of command buffers [input buffers 300] located between each of pairs of the plurality of stages, wherein each stage includes physical hardware operative to schedule each of the threads, including an input command buffer parser operative to interpret commands within a corresponding input command buffer (paragraph 19, “...predicts and temporarily stores the stage within the pipeline that each instruction will first have its results available for use by dependent instructions…”), the execution manager:
maintain a scorecard of operation of the plurality of threads of the plurality of thread processors (paragraph 20, “flags” associated with instructions at a stage is understood as a form of scorecard tracking of the status of the thread at the specific stage.);

wherein a producer thread provides a status indication when the dependency has been satisfied (paragraph 19-20.  The predicted stage information is updated every clock cycle where information obtained are used to update stage prediction, operand availability and other shared resource conflicts.  Thus, the updated information includes other execution threads on a CPU of the plurality of CPUs that caused release of/modifying of operand or other shared resources conflict resolution.  The information is obviously obtained from the executing CPUs indicating the changing status regarding the operand availability or other shared resource conflicts, because doing so allows the system to update the dependency status information.).  This known technique is applicable to the system of Burke as they both share characteristics and capabilities, namely, they are directed to dependency based task dispatch and execution on plurality of processing cores.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Augsburg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Augsburg to the teachings of Burke would 

While Burke’s thread processors returns after processing dispatched task and Augsburg’s synchronization messages are understood as a form of status reporting.  Burke and Augsburg do not explicitly teach the plurality of thread processors provide processing updates to the thread manager; and provide queries to the thread manager upon reaching a dependency.
However, Mizrahi teaches a known method of execution of instruction sequences on processor threads including the thread processors [2nd hardware thread] provide processing updates to the thread manager [Fig. 2 – item 60] (paragraph 97-98, updating of the scoreboard is understood as updating to the thread manager (unit 60).  See, e.g., paragraphs 111-112) and provide queries to the thread manager upon reaching a dependency (paragraphs 89.  Checking of existence of scoreboard is understood as checking for dependency satisfaction). This known technique is applicable to the system of Burke and  Augsburg as they both share characteristics and capabilities, namely, 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Mizrahi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mizrahi to the teachings of Burke and Augsburg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such task management features into similar systems.  Further, thread processors providing status and query thread manager to Burke and Augsburg with dependency based task management and dispatch in a graphical streaming processor accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved parallel execution of multiple tasks. (Mizrahi, paragraph 9).

As for claim 11, it contains similar limitations as claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 2, Mizrahi teaches a first mode of operation and a second mode of operation, wherein for the first mode of operation the thread manager is operative to dispatch operation of the plurality of threads before dependencies of the dependent threads have been resolved, and for a second mode of operation, the thread manager is operative to dispatch operation of the plurality of threads of the plurality of thread processors after dependencies of the dependent threads have been resolved 

As for claim 12, it contains similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 5, Burke also teaches selecting the graph streaming processor to operate in the first mode when a producer thread and a consumer thread each include a different code block (paragraphs 68, 74, 178.  Each different thread group can be executed in parallel (paragraph 68), each pipeline stage can be a thread group of code to execute (paragraph 74).  As noted previously pipeline stages are in a producer/consumer arrangement (Fig. 5) and the pipeline incrementally processing rendering primitives through a set of pipeline stages (paragraph 178).  Thus, the producer thread and consumer threads that belongs to different pipeline stages (thus, different functionality/code), are operated in the first mode.)

As for claim 15, it contains similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 6, Mizrahi also teaches periodically provide queries to check for resolution of the dependency between the thread of the thread processor and at least one of the producer threads (paragraphs 104-105.  Checking against scoreboard for 

As for claim 16, it contains similar limitations as claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 7, Mizrahi teaches provide a completion of execution indicator to the thread manager upon completing execution of the thread of the thread processor (paragraph 95, “LWI” is set in scoreboard, which is accessible by the thread manager Unit 60.  See, e.g., paragraph 89).

As for claim 17, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

As for claim 8, Mizrahi also teaches maintaining an indication of the status of the plurality of threads including statuses of dependencies between producer threads and dependency threads (paragraph 111).

As for claim 18, it contains similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

As for claim 9, Mizrahi also teaches consumer threads check for completion of dependencies by thread processors of producer threads, and continue processing of the 

As for claim 19, it contains similar limitations as claim 9 above.  Thus, it is rejected under the same rationales.

As for claim 10, Mizirahi also teaches the thread manager continues to dispatch threads as long as at least one of the plurality of thread processors is available regardless of whether dependencies of the dispatched threads have been resolved (paragraph 80, 2nd thread not dispatched when no hardware resource.  Thus, it is obvious they are dispatched when hardware resource is available).

As for claim 20, it contains similar limitations as claim 10 above.  Thus, it is rejected under the same rationales.

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199